767 F.2d 923
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHARLES WILLIAMS, PLAINTIFF-APPELLANT,v.CONSOLIDATED RAIL CORPORATION, DEFENDANT-APPELLEE.
NO. 85-3025
United States Court of Appeals, Sixth Circuit.
6/7/85

N.D.Ohio
APPEAL DISMISSED
ORDER
BEFORE:  MERRITT, WELLFORD and MILBURN, Circuit Judges.


1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that a memorandum and order dismissing the civil action was entered by the district court on December 13, 1984.  Appellant timely served and filed a Rule 59(e), Federal Rules of Civil Procedure, motion for reconsideration on December 24, 1984, which tolled the appeals period pursuant to Rule 4(a)(4), Federal Rules of Appellate Procedure.  On December 24, 1984, appellant also filed a notice of appeal.  Reconsideration was denied on January 11, 1985.  No new notice of appeal as required by Rule 4(a)(4), Federal Rules of Appellate Procedure, was filed.  The December 24, 1984, notice of appeal filed before the ruling on the motion for reconsideration has no effect.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982); Portis v. Harris County, Texas, 632 F.2d 486 (5th Cir. 1980).


3
It is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction due to a premature notice of appeal.  Rule 9(d)(1), Rules of the Sixth Circuit.